Citation Nr: 1719349	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to April 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the Board regrets the additional delay in resolving this matter that results from a remand, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  (The additional delay is due, in part, to the creation or identification of pertinent evidence after the appeal was certified to the Board.)

This matter was certified to the Board in August 2015.  At that time, there was no evidence of a psychiatric disability in the record.  In May 2016, the Veteran, through his attorney, submitted a private medical opinion, in which the examiner diagnosed "depressive disorder due to another medical condition with depressed features" and opined that such disability (which allegedly results in occupational and social impairment with deficiencies in most areas) either (a) had onset during the Veteran's active service (and has persisted since) or (b) is caused/aggravated by a back disability.  The examiner reported that the Veteran receives Social Security Administration (SSA) disability benefits due, in part, to his psychiatric disability and receives regular treatment from an (unidentified) private physician.  Submitted in conjunction with the private opinion were two letters from individuals who have known the Veteran since service describing changes they observed in him during and following active service.  In addition, a June 2016 VA Suicide Prevention Risk Assessment Screening Note documents the Veteran's report of current suicidal ideation without plan and a history of close-call attempts while under the influence of drugs and alcohol. 

As additional pertinent evidence (SSA records and private treatment records) has been identified, remand is required to obtain such evidence for association with the record.  (The Veteran is advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

If and only if the requested releases/private treatment records are received (and the matter is not processed as abandoned under 38 C.F.R. § 3.158(a)), the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required would be met, and development for such an examination would be warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, in November 2016, the Veteran filed a notice of disagreement with an October 2016 rating decision denying his request to reopen a claim of service connection for back disability.  As the private examiner opined that the Veteran's psychiatric disability is caused or aggravated by his back disability, the two claims are inextricably intertwined, and appellate consideration of the service connection for a psychiatric disability claim must be deferred pending resolution of the back disability claim (i.e., issuance of a statement of the case (SOC); and if the Veteran perfects an appeal in the matter, resolution of the matter on appeal).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA complete copies of their decision awarding the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained.

2.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluations he has received for any psychiatric disability.  He should also be asked to provide the releases necessary for VA to secure any private records of such treatment and evaluations, to specifically include the provider identified in the private examination report.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record complete clinical records of the treatment identified, i.e., those not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

3.  After the development sought above is completed (and only if additional clinical records are received) , the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to ascertain the nature and likely etiology of his psychiatric disability.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination and interview of the Veteran and review of his pertinent medical history, the examiner should offer opinions that respond to the following:

(a)  Please identify (by diagnosis) each acquired psychiatric disability found.  

(b)  Please identify the likely etiology for each acquired psychiatric disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events therein, or was caused or aggravated by a service-connected disability?  In responding, please address the February 2016 private nexus opinion (noting symptoms including (but not limited to) suicidal ideation, visual hallucinations, sleeping no more than 20 minutes at a time, and mild memory loss and opining that the disability had its onset during active service and is additionally aggravated by a back disability), the January 2016 letters from JP and RJ, and the June 2016 VA suicide hotline record.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should then review the record, arrange for any additional development suggested by the record, and readjudicate (under 38 C.F.R. § 3.158(a), if applicable) the claim on appeal (after the issuance of an SOC in the matter of reopening a claim of service connection for a back disability, and the Veteran's submission of a substantive appeal in the matter or the expiration of the period provided for submission of a timely substantive appeal).  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his attorney opportunity to respond.  [If the Veteran does not provide the private medical records releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply to the service connection for a psychiatric disability issue, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

